— Judgment unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: We have reviewed the record and conclude that the damages awarded by the Court of Claims were not excessive (see Sewar v Gagliardi Bros. Serv., 69 AD2d 281, affd 51 NY2d 752). However, the court erred in reducing claimant’s special damages pursuant to CPLR 4010, by the amount of payments she received from collateral sources. This rule was intended to be restricted to findings of medical malpractice against licensed physicians and hospitals and was not meant to apply to a judgment of common-law negligence as we have here (see Siegel, 1975 Supplementary Practice Commentary, McKinney’s Cons Laws of NY, Book 7B, 1964-1982 Supp Pamp, CPLR 4010, p 59). (Appeals from judgment of Court of Claims, Lowery, J. — negligence.) Present — Callahan, J. P., Doerr, Boomer, Green and Schnepp, JJ.